DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Arguments
Applicant's arguments filed 05/24/2022 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant alleges that Solem does not teach the amended limitation “generating, based on the theme, at least one story, wherein each story is a subset of the theme and includes a cluster of MMCEs that shares at least one common story parameter.” Examiner respectfully disagrees.  Solem discloses (¶0110, ¶0155, ¶0166) that from the collection of photographs, the device identifies a plurality of photographs associated with a tag, such as kitchen/beach (common story parameter), and provides these photographs to the user as represented in Fig. 6; (¶0146) by compiling many photographs, or fingerprints of photographs, that relate to a certain entity/activity/location, the device identifies a reference model that can be used to identify that entity/activity/location in sample photographs. If a database of reference photographs (or fingerprints) includes many photographs that are tagged with "water skiing", the device will be able to match a sample photograph of a water skier with the reference photographs based on their similarity. Accordingly, an automatic photo tagging system as described herein is able to leverage the previously tagged photographs of a large group of users in order to provide accurate and useful tag suggestions for untagged photographs. Therefore it moots Applicant’s argument.
Furthermore, Applicant alleges that automatic assigning of tags in Solem does not amount to “generating, based on the theme, at least one story, wherein each story…” Examiner respectfully disagrees and would like to point out that the claim does not define what the common story parameter is and based on the broadest reasonable interpretation, compiling a list of photographs associated with the same tag can read onto the limitation.
	Regarding claim 4 and other amended claims, see the new rejection made below in view of Sahay.
	With regard to the dependent claims, the respective rejections are maintained as Applicant has only argued that the Solem does not cure the deficiencies, nevertheless it is the Examiner's contention that Solem does not contain any deficiencies.
The rejections relied on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood from the texts. Only specific portions of the texts have been pointed out to emphasize certain aspects of the prior art, however, each reference as a whole should be reviewed in responding to the rejection. See the rejection below.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-3, 5-7, 10-13, and 15-17 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by US PG Pub 2013/0346068 to Solem (“Solem”).
Regarding claim 1, “A method for generating a theme for multimedia content elements (MMCEs)” reads on the device that processes text string to identify one or more terms and tags the content to associate the identified terms with a specific activity/entity/location [theme] (abstract) disclosed by Solem and represented in Fig. 4A.
As to “comprising: analyzing a plurality of MMCEs, wherein the analyzing further comprises generating at least one signature to each MMCE” Solem discloses (¶0125) that the device generates a fingerprint of a person, a person's face, an object, etc. within the content, wherein the photograph of a man in a kitchen, this fingerprint may be a fingerprint of a refrigerator, the man, the man's face, a window in the background, etc.
As to “identifying, based on the generated signatures, a plurality of concepts for each MMCE, wherein each concept is a collection of signatures and metadata describing the concept” Solem discloses (¶0146) that by compiling many photographs, or fingerprints of photographs, that relate to a certain entity, activity, or location, the device identifies a reference model that can be used to identify that entity, activity, or location in sample photographs; if a database of reference photographs (or fingerprints) includes many photographs that are tagged with "water skiing," the device will be able to match a sample photograph of a water skier with the reference photographs based on their similarity as represented in Fig. 4A (element 402).
As to “determining, based on the identified concepts, at least one context of each MMCE” Solem discloses (¶0121) that for the photograph described above, the tags "person: Brett," "object: apple," "activity: eating," and "location: kitchen" are stored (e.g., in local tag/photo storage 362) in association with at least one of the digital photograph itself, or a representation of the digital photograph (e.g., a fingerprint of the digital photograph, a hash of the digital photograph, or the like) where the photograph correlates the concept of “kitchen” with context of “location”.
As to “generating, based on the determined contexts, a theme, wherein the theme is a cluster of contextually related MMCEs” Solem discloses (¶0127, ¶0128) that the device determines that the first fingerprint and the second fingerprint match to within a predetermined threshold. For example, the device determines that first fingerprint and the second fingerprint, which both correspond to photographs of people in a kitchen, are sufficiently similar to determine that they match. In some implementations, the predetermined threshold for determining a "match" is about a 50% or greater likelihood that the photographs have at least some common content...In some implementations, after the digital assistant determines that due to their similarities, a first photograph and an already tagged second photograph should have some (or all) of the same tags, the device will tag the first photograph without user input; (¶0146) by compiling many photographs, or fingerprints of photographs, that relate to a certain entity/activity/location, the device identifies a reference model that can be used to identify that entity/activity/location in sample photographs. If a database of reference photographs (or fingerprints) includes many photographs that are tagged with "water skiing," the device will be able to match a sample photograph of a water skier with the reference photographs based on their similarity. Accordingly, an automatic photo tagging system as described herein is able to leverage the previously tagged photographs of a large group of users in order to provide accurate and useful tag suggestions for untagged photographs.
As to “generating, based on the theme, at least one story, wherein each story is a subset of the theme and includes a cluster of MMCEs that shares at least one common story parameter” Solem discloses (¶0110, ¶0155, ¶0166) that from the collection of photographs, the device identifies a plurality of photographs associated with a tag, such as kitchen/beach (common story parameter), and provides these photographs to the user as represented in Fig. 6; (¶0146) by compiling many photographs, or fingerprints of photographs, that relate to a certain entity/activity/location, the device identifies a reference model that can be used to identify that entity/activity/location in sample photographs. If a database of reference photographs (or fingerprints) includes many photographs that are tagged with "water skiing", the device will be able to match a sample photograph of a water skier with the reference photographs based on their similarity. Accordingly, an automatic photo tagging system as described herein is able to leverage the previously tagged photographs of a large group of users in order to provide accurate and useful tag suggestions for untagged photographs.

Regarding claim 2, “The method of claim 1, wherein each context is determined by correlating among the plurality of concepts identified for one of the MMCEs” Solem discloses (¶0121) that for the photograph described above, the tags "person: Brett," "object: apple," "activity: eating," and "location: kitchen" are stored (e.g., in local tag/photo storage 362) in association with at least one of the digital photograph itself, or a representation of the digital photograph (e.g., a fingerprint of the digital photograph, a hash of the digital photograph, or the like) where the photograph correlates the concept of “kitchen” with context of “location”.

Regarding claim 3, “The method of claim 1, wherein the contextually related MMCEs share a matching context” Solem discloses (¶0146) by compiling many photographs, or fingerprints of photographs, that relate to a certain entity/activity/location, the device identifies a reference model that can be used to identify that entity/activity/location in sample photographs. If a database of reference photographs (or fingerprints) includes many photographs that are tagged with "water skiing," the device will be able to match a sample photograph of a water skier with the reference photographs based on their similarity. Accordingly, an automatic photo tagging system as described herein is able to leverage the previously tagged photographs of a large group of users in order to provide accurate and useful tag suggestions for untagged photographs.

Regarding claim 5, “The method of claim 1, wherein the at least one common story parameter includes at least one of: a time, a date, a location, at least one person depicted in the MMCEs of the story, and an emotion displayed in the MMCEs of the story” Solem discloses (¶0107, ¶0114) that additional information is also used to determine that photographs should be similarly tagged, such as date and/or time stamps, geographical location stamps, and the like.

Regarding claim 6, “The method of claim 1, wherein the generation of the theme may be adjusted based on personal variables of a user” Solem discloses (¶0099) that the system determines if the user referred to a name of an entity/activity/location in a previous speech input associated with a previously tagged photograph; (¶0114, ¶0123) a user may say for one photograph "this is us at the beach," and subsequent photographs that look similar are tagged with the same or similar tags. Additional information is also used in some implementations to determine that photographs should be similarly tagged, such as date and/or time stamps, geographical location stamps, and the like.

Regarding claim 7, “The method of claim 6, wherein the personal variables include at least one of: themes previously generated by the user, user demographic information, a professional field of the user, hobbies of the user, a residence of the user, a family status of the user, and patterns of the user” Solem discloses (¶0099) that the system determines if the user referred to a name of an entity/activity/location in a previous speech input associated with a previously tagged photograph; (¶0114, ¶0123, ¶0137) a user may say for one photograph "this is us at the beach," and subsequent photographs that look similar are tagged with the same or similar tags. Additional information is also used in some implementations to determine that photographs should be similarly tagged, such as date and/or time stamps, geographical location stamps, and the like.

Regarding claim 10, see rejection similar to claim 1.  Furthermore, Solem discloses (¶0144, claim 27) that the non-transitory computer readable medium stores instruction that is executed by the processor.

Regarding claim 11, see rejection similar to claim 1.  Furthermore, Solem discloses (¶0144, claim 27) that the non-transitory computer readable medium stores instruction that is executed by the processor.

Regarding claim 12, see rejection similar to claim 2.

Regarding claim 13, see rejection similar to claim 3.

Regarding claim 15, see rejection similar to claim 5.

Regarding claim 16, see rejection similar to claim 6.

Regarding claim 17, see rejection similar to claim 7.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4, 8, 9, 14, and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Solem in view of US PG Pub 2017/0078621 to Sahay (“Sahay”).
Regarding claim 4, Solem meets all the limitations of the claim except “The method of claim 1, wherein the at least one common story parameter is an emotion displayed in the MMCEs of the story.”  However, Sahay discloses (abstract, ¶0041, ¶0053) that the system determines characters/users’ facial emotions to stitch together the media elements to create the story as represented in Fig. 4 (element 409).  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Solem’s system by using an emotion displayed in the media of the story as the story parameter as taught by Sahay so the story based on pictures may be such that the pictures become performers in the story to showcase goal driven themes and emotions (¶0013).

Regarding claim 8, Solem meets all the limitations of the claim except “The method of claim 6 wherein the personal variables comprise a professional field of the user.”  However, Sahay discloses (¶0037) that once the number of media items/photos, etc. are received, any number and type of context/mode such as work mode or family mode is extracted from the media. 

Regarding claim 9, “The method of claim 6 wherein the personal variables comprise a family status of the user” Sahay discloses (¶0037) that once the number of media items/photos, etc. are received, any number and type of context/mode such as work mode or family mode is extracted from the media; (¶0042, ¶0045) a family vacation event may be referenced where the family includes two adults and 2 children on a vacation trip to Hawaii.

Regarding claim 14, see rejection similar to claim 4.

Regarding claim 18, see rejection similar to claim 8.

Regarding claim 19, see rejection similar to claim 9.

Regarding claim 20, “The method of claim 1, wherein the at least one common story parameter is a combination of at least one person depicted in the MMCEs of the story, and an emotion displayed in the MMCEs of the story” Sahay discloses (abstract, ¶0041, ¶0053) that the emotion understanding engine of the system is used to capture emotions and sentiments by characters in various events, and story segmentation engine is used to stitch together the media elements to create the story.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINKAL R CHOKSHI whose telephone number is (571)270-3317. The examiner can normally be reached Monday - Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN T PENDLETON can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINKAL R CHOKSHI/Primary Examiner, Art Unit 2425